DETAILED ACTION
	This Office action is responsive to communication received 05/27/2022 – Response to Restriction Requirement;  07/18/2022 – IDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-12, 17 and 21-27 remain pending.
Drawings
The drawings were received on 12/16/2020 (for FIGS. 1-2 and 5-29).  These drawings are acceptable.
The replacement drawings were received on 01/08/2021 (for FIGS. 3-4).  These drawings are acceptable.
Election/Restrictions
Applicant's election with traverse of Species I (claims 1-12, 17 and 21-27) in the reply filed on 05/27/2022 is acknowledged.  The traversal is on the ground(s) that the characteristics of the face portions depicted in FIGS. 22-29 are not mutually exclusive of the characteristics of the club head of FIGS. 1-15 and that the requirement for election between Species I and Species V should be withdrawn.   The applicant further argues that all of the subject matter of Species I-V is sufficiently related and alleges that a thorough search of the entire application can be made without serious burden and that to avoid unnecessary delay and expense to the Applicant the requirement for election among all of Species I-V should be withdrawn.
IN RESPONSE:
Applicant’s arguments with respect to the requirement for election between Species I and Species V is considered persuasive.  Thus, the portion of the election of species requirement between Species I and Species V has been withdrawn.
However, applicant’s arguments with respect to the general election of species requirement among Species I through Species V are not found persuasive because the applicant did not distinctly and specifically point out the supposed errors in the restriction requirement. The applicant makes a broad statement that “the subject matter of Species I-V is sufficiently related and that a thorough search for the subject matter of one of Species I-V would necessarily encompass a search for the subject matter of the other ones of Species I-V” (Election of 05/27/2022, scanned page 2).  However, the Applicant has presented no evidence that the subject matter of Species I-V is sufficiently related.  What features of Species I-V are related? How is searching a weight track in the sole (e.g., Species II) related to searching a cast cup and ring assembly with crown and sole inserts (e.g., Species I)?  What characteristics of the Species II-Species IV embodiments are not mutually exclusive of the characteristics of the club head of FIGS. 1-15 (Species I)?  The restriction requirement, mailed 05/26/2022, clearly sets forth that the species or groupings of patentably indistinct species require a different field of search, including searching different subclasses or electronic resources and employing different search strategies or search queries.  While the portion of the election of species requirement between Species I and Species V has been withdrawn, as stated supra, the election of species requirement among Species I-IV is still deemed proper and is therefore made FINAL.
Specification
The disclosure is objected to because of the following informalities: 
paragraph [0099] includes punctuation/capitalization inconsistencies, as depicted in the following annotated snapshot:

    PNG
    media_image1.png
    243
    808
    media_image1.png
    Greyscale

paragraph [00126] of the specification perhaps mistakenly refers to “FIG. 56”, as there is no drawing figure labeled as “FIG. 56”;
paragraph [00256] appears to end abruptly or is otherwise incomplete, while paragraph [00257] appears to start abruptly and likewise starts with an incomplete sentence, as depicted in the following annotated snapshot: 
    PNG
    media_image2.png
    199
    812
    media_image2.png
    Greyscale

Moreover, the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	FOLLOWING IS AN ACTION ON THE MERITS:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 7, line 4, the language “of at least 50 millimeters” is phrased as an open- ended range. It is thus unclear exactly what the upper limit of the length of the continuous fibers is or could be, based upon the remaining, claimed structure of the club head.  While independent claim 1 sets forth a volume range and a mass range for the club head, there is not enough structure claimed for the skilled artisan to recognize what the upper limit of the length of the fibers should be.  
As to claims 8-9, these claims share the indefiniteness of claim 7. 
As to claim 17, this claim currently depends from claim canceled claim 14. Correction is required.  For purposes of applying the prior art, claim 17 is being treated as if it depends upon claim 12. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. In Ball Aerosol v. Ltd. Brands, 555 F.3d 984, 89 USPQ2d 1870 (Fed. Cir. 2009), the Federal Circuit offered additional instruction as to the need for an explicit analysis. The Federal Circuit explained that the Supreme Court’s requirement for an explicit analysis does not require record evidence of an explicit teaching of a motivation to combine in the prior art.
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

"[T]he analysis that "should be made explicit" refers not to the teachings in the prior art of a motivation to combine, but to the court’s analysis. . . . Under the flexible inquiry set forth by the Supreme Court, the district court therefore erred by failing to take account of 'the inferences and creative steps,' or even routine steps, that an inventor would employ and by failing to find a motivation to combine related pieces from the prior art." Ball Aerosol, 555 F.3d at 993, 89 USPQ2d at 1877. 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

The Federal Circuit’s directive in Ball Aerosol was addressed to a lower court, but it applies to Office personnel as well. When setting forth a rejection, Office personnel are to continue to make appropriate findings of fact as explained in MPEP § 2141 and § 2143, and must provide a reasoned explanation as to why the invention as claimed would have been obvious to a person of ordinary skill in the art at the time of the invention. This requirement for explanation remains even in situations in which Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

I.   EXEMPLARY RATIONALES
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

Exemplary rationales that may support a conclusion of obviousness include:
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale


(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 10-12, 17 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Greensmith et al (US PUBS 2019/0046845, hereinafter referred to as “Greensmith”).  Note, the earliest effective filing date of the instant application is 12/16/2020.  While the Greensmith reference shares at least one common inventor and a common applicant with the instant application, the publication date of the Greensmith reference predates the effective filing date of the instant application by more than one year. 
As to claim 1, Greensmith shows a driver-type golf club head (2; 400), comprising: a forward portion, comprising a strike face (i.e., FIG. 42 shows a forward portion formed as a cup and including a strike face 434); a rearward portion, opposite the forward portion (i.e., FIG. 45 and ring 404 forming the rearward portion); a crown portion (406); a sole portion (401), opposite the crown portion (i.e., FIG. 41); a heel portion (26); and a toe portion (28), opposite the heel portion (i.e., FIG. 4); wherein a volume of the driver-type golf club head is between 390 cubic centimeters (cc) and 600 cc (i.e., paragraph [0091]); a total mass of the driver-type golf club head is between 185 grams (g) and 210 g (i.e., paragraph [0091]); the driver-type golf club head (2, 400) is made from at least one first material, having a density between 0.9 g/cc and 3.5 g/cc, at least one second material, having a density between 3.6 g/cc and 5.5 g/cc, and at least one third material, having a density between 5.6 g/cc and 20.0 g/cc (i.e., note the combination of paragraphs [0013], [0093], [0182], [0192] and [0209] disclosing that the cast cup and ring may be constructed from the same or different materials and note that at least one second material may comprise a first metal material such as titanium or steel, as is disclosed for the cast face cup, as well as materials such as magnesium and aluminum for other elements of the body 9i.e., the ring may be considered one other element of the body).  The crown and sole portions may comprise fiber-reinforced or composite materials.  These materials are essentially the same as those disclosed by the instant application and include the following densities: Al (2.7 g/cc); Mg(1.74 g/cc); Ti (4.51 g/cc) and steel (7.86 g/cc)).  Although Greensmith does not explicitly disclose “the at least one first material has a first mass no more than 55% of the total mass of the driver-type golf club head and no less than 25% of the total mass of the driver-type golf club head; the at least one second material has a second mass no more than 65% of the total mass of the driver-type golf club head and no less than 20% of the total mass of the driver-type golf club head; and the at least one third material has a third mass equal to the total mass of the driver-type golf club head less the first mass of the at least one first material and the second mass of the at least one second material”, it would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention to have selected a material of lesser or greater density for the various portions of the club head (i.e., the face cup or front portion, the ring or rear portion and the crown and sole portions), with there being a reasonable expectation of success that selection of a known material having a density and construction of the various parts of the club head with materials of different densities would have enabled the skilled artisan to customize weight distribution and change the performance characteristics of the club head.  Moreover, the selection of a known material on the basis of its suitability for the intended has been determined to be within the level of one of ordinary skill in the art.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). 
As to claims 2 and 3, here again, Greensmith does not explicitly disclose that “the third mass of the at least one third material is no less than 5% of the total mass of the driver-type golf club head and no more than 50% of the total mass of the driver-type golf club head” (claim 2) or that “the third mass of the at least one third material is no less than 10% of the total mass of the driver-type golf club head and no more than 20% of the total mass of the driver-type golf club head” (claim 3).  Again, it would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention to have selected a material of lesser or greater density for the various portions of the club head (i.e., the face cup or front portion, the ring or rear portion and the crown and sole portions), with there being a reasonable expectation of success that selection of a known material having a density along with construction of the various parts of the club head with materials of different densities would have enabled the skilled artisan to customize the weight distribution of the club head and change the overall performance characteristics of the club head.  Moreover, the selection of a known material on the basis of its suitability for the intended has been determined to be within the level of one of ordinary skill in the art.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). 
As to claim 4, Greensmith shows a body (400) that comprises a cast cup (402) and a ring (404) joined to the cast cup (402) via a joint (422), wherein the cast cup (402) defines the forward portion of the driver-type golf club head (400) and is made from at least the at least one second material; the at least one second material comprises at least a first metal material having a density between 4.0 g/cc and 8.0 g/cc; and the ring (404) defines the rearward portion of the driver-type golf club head (400) and is made of a material having a density between 0.5 g/cc and 4.0 g/cc.  Note the combination of paragraphs [0013], [0093], [0182], [0192] and [0208]-[0209] disclosing that the cast cup and ring may be constructed from the same or different materials and note that a first metal material such as titanium or steel is disclosed for the cast face cup as well as a materials such as magnesium and aluminum for other elements of the body (i.e., the ring may be considered one other element of the body).  These materials are essentially the same as those disclosed by the instant application. The known densities of these materials include Al (2.7 g/cc); Mg(1.74 g/cc); Ti (4.51 g/cc) and steel (7.86 g/cc). 
	As to claim 5, the first metal material of the cast cup comprises a titanium alloy (i.e., Abstract) or a steel alloy (i.e., paragraph [0013]); and the material of the ring comprises at least one of an aluminum alloy or a magnesium alloy (i.e., paragraph [0093] notes that the other elements of the body may comprise aluminum and magnesium materials). 
	As to claim 6, the first metal material of the cast cup comprises at least one of a titanium alloy or a steel alloy; and the material of the ring comprises a non-metal material (i.e., again, see Abstract and paragraph [0093], noting available materials for the other elements of the face and body). 
	As to claim 10, Greensmith incorporates US PUBS 2018/0185719 by reference (i.e., see paragraph [0182] in Greensmith), wherein the ‘719 publication, at paragraph [0151] sets forth that fiber-reinforced polymeric materials comprising a thermoset polymer may be utilized for crown and sole inserts. 
	As to claim 11, Greensmith shows a body (400) that comprises a cast cup (402) and a ring (404) joined to the cast cup (402) via a joint (422), wherein: the body comprises a crown opening (i.e., FIG. 41); the cast cup comprises a forward crown-opening recessed ledge that defines a forward section of the crown opening; and the ring (404) comprises a rearward crown-opening recessed ledge that defines a rearward section of the crown opening.  See paragraph [0212] and FIG. 41 disclosing that the crown opening includes a recessed ledge (426) on both a forward section and a rearward section of the crown opening for accepting a crown insert (406). 
As to claim 12, the body comprises a sole opening (i.e., FIG. 41); the cast cup comprises a forward sole-opening recessed ledge that defines a forward section of the sole opening; and the ring comprises a rearward sole-opening recessed ledge that defines a rearward section of the sole opening; the driver-type golf club head further comprises a crown insert (406) and a sole insert (408); the crown insert (406) defines the crown portion; the crown insert (406) encloses the crown opening (i.e., again, see paragraph [0212] and FIG. 41 disclosing that the crown opening includes a recessed ledge (426) on both a forward section and a rearward section of the crown opening for accepting a crown insert (406)).  The crown insert (406) comprises a crown-insert outer surface that defines an outward-facing surface of the crown portion of the driver-type golf club head: the sole insert (408) comprises a sole-insert outer surface that defines an outward-facing surface of the sole portion of the driver-type golf club head; a total surface area of the sole-insert outer surface is smaller than a total surface area of the crown-insert outer surface (i.e., paragraph [0212] details how the crown and sole inserts are flush with the surrounding outer surfaces of the cup/ring body.  Also, a combination of paragraphs [0089] and [0189] discloses that the crown insert may make up a large portion of the surface area of the crown while the sole insert may encompass about 50% of the surface area of the sole portion in at least one embodiment (i.e., a “large portion” of the crown surface area is deemed to be greater than 50% of the surface area of the sole portion).  Although Greensmith does not explicitly state that “a thickness of the sole insert is greater than a thickness the crown insert” or that “a total mass of the crown insert is less than a total mass of the sole insert”, it is clear from a reading of paragraphs [0188] – [0193] and [0215] that one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the mass of the sole and crown inserts, with there being a reasonable expectation of success that modifying the distribution of mass in each of the crown and sole inserts would have yielded the predictable result of altering the mass distribution of the club head and would have enabled the skilled artisan to relocate the center of gravity and adjust the moment of inertia values for improved club head performance.  As for the limitations that the “crown insert is made from a material having a density between 0.5 g/cc and 4.0 g/cc the sole insert defines the sole portion; the sole insert encloses the sole opening; the sole insert is made from a material having a density between 0.5 g/cc and 4.0 g/cc”, these claimed density values would appear to be commensurate with densities of lightweight composite materials or lighter metallic materials.  Here, paragraph [0182] discusses that the crown and sole inserts may be fabricated from lightweight materials, and further references the disclosure in US PUBS 2018/0185719).  Again, selection of a known material on the basis of its suitability for the intended has been determined to be within the level of one of ordinary skill in the art.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). 
	As to claim 17 (being treated as if it depends from claim 12), reference is made to paragraph [0170] of US PUBS 2018/0185719, which is incorporated by reference within Greensmith (i.e., see paragraph [0182] in Greensmith).  In the ‘719 publication, the ability to make the crown and sole inserts of different or variable thickness for the purpose of selectively enhancing the durability, acoustics and/or other club head properties is discussed.  
	As to claim 21, Greensmith shows a body (400) that comprises a cast cup (402) and a ring (404) joined to the cast cup via a joint (i.e., FIG. 39 at joint 422); and a strike plate (434) that defines the strike face (i.e., FIG. 42); wherein the cast cup defines the forward portion of the driver-type golf club head; the cast cup comprises a plate opening; and the strike plate is joined to the cast cup and encloses the plate opening of the cast cup.  See FIGS. 42, FIGS. 49, 50 and paragraphs [0218] and [0219] detailing the attachment of the strike plate to the body. 
	As to claim 22, the strike plate is made from a fiber-reinforced polymeric material (i.e., paragraph [0093]). 
	As to claim 23, the strike plate is made from a metal material (i.e., paragraph [0093]). 
	As to claim 24, the cast cup further comprises a plate-opening recessed ledge that defines the plate opening; and the strike plate is seatably engaged with the plate-opening recessed ledge of the cast cup.  See FIG. 49 showing a recessed ledge that defines a plate opening within which a strike plate is to be fitted. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Greensmith et al (US PUBS 2019/0046845, hereinafter referred to as “Greensmith”) in view of Takahashi et al (USPN 8,926,450, hereinafter “Takahashi”). 
At the outset, it is noted that Greensmith incorporates US PUBS 2018/0185719 by reference (i.e., see paragraph [0182] in Greensmith).  Here, paragraph [0151] in the ‘719 publication indicates that continuous carbon fibers composites may be utilized in the construction of the crown and sole inserts.  While the ‘719 publication (and thus Greensmith) does not explicitly state that “each one of the continuous fibers has a length of at least 50 millimeters” (claim 7) or that “each one of the continuous fibers of the fiber-reinforced polymeric material does not extend from the crown portion to the sole portion of the driver-type golf club head “ (claim 8) or that “each one of the continuous fibers of the fiber-reinforced polymeric material does not extend from the crown portion to the forward portion” (claim 9), it is noted that the prior art reference to Takahashi discloses that the average length of the fibers in the fiber reinforced material used in a main portion of a crown portion may be dimensioned to be between 35 to 80 mm to provide high strength (i.e., col. 2, lines 38-40).  Additionally, FIG. 11 n Takahashi shows that the main portion of the crown portion (21) is removed from the forward portion (i.e., generally at numeral 10).  A review of FIG. 15 in Takahashi likewise reveals that the crown portion (12ok) is removed from the forward surface and also removed from the sole portion (131).   In view of the ‘719 publication incorporated within Greensmith in combination with the further teachings in Takahashi, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the club head in Greensmith by taking advantage of a continuous fiber-reinforced polymeric material, with fiber lengths of at least 50 mm, and confined primarily in the crown portion, with there being a reasonable expectation of success that the arrangement and length of the continuous fibers would have promoted high strength in the composite material used in the crown assembly.  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Greensmith et al (US PUBS 2019/0046845, hereinafter referred to as “Greensmith”) in view of Rahrig et al (US PUBS 2011/0275446, hereinafter referred to as “Rahrig”).  
While Greensmith shows a strike plate installed within a plate-opening recessed ledge, Greensmith does not explicitly state that “the strike plate is adhesively bonded to the plate-opening recessed ledge”. Here, Rahrig, at paragraph [100] and in combination with FIG. 11 shows it to be old in the art to attach a striking plate (1126A) to a recess portion of the striking wall portion (1126C) using adhesive. Rahrig states bonding methods such as adhesive, welding or brazing may be used.  In view of the publication to Rahrig, one of ordinary skill in the art and before the effective filing date of the claimed invention would have found it obvious to modify the device in Greensmith by attaching the strike plate to the ledge in the Greensmith club head body using an adhesive material, as this would simply have involved the use of a common bonding method known in the golf club head art.  Here, the use of an adhesive, as taught by Rahrig, for securing the strike plate to the club head body in Greensmith would have involved the use of a known technique to improve similar devices (methods, or products) in the same way.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale


Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Greensmith et al (US PUBS 2019/0046845, hereinafter referred to as “Greensmith”) in view of Beach et al (US PUBS 2018/0071589, hereinafter referred to as “Beach”). 
Greensmith defines a cast cup (i.e., Fig. 42) having a crown portion, the sole portion, the heel portion, and the toe portion of the driver-type golf club head.  While Greensmith does not explicitly disclose that “the strike plate abuts the crown portion of the driver-type golf club head and defines a topline of the driver-type golf club head” (claim 26) and further does not explicitly detail that “the strike plate visibly contrasts with the crown portion of the driver-type golf club head such that the topline of the driver-type golf club head is visibly enhanced” (claim 27), it would have been obvious to one of ordinary skill in the art and before the effective filing date of the claimed invention to have modified the striking plate in Greensmith by enlarging the size of the face area such that the perimeter of the striking plate abuts the crown at an interface, and configuring the strike and crown so as to visibly contrast with one another, as shown for example by Beach (i.e., FIG. 4A showing face (404) and crown portion (408), with the face clearly depicting a contrast (in color) with the crown portion).  The arrangement in Beach provides assistance in proper club head positioning at address (i.e., paragraph [0078]).  With the teaching in Beach, the modification of Greensmith would have yielded the predictable result of making it easier for a golfer to align the club head with the intended target and the golf ball at address.  Combining the teaching of Beach with respect to the abutment of the strike plate with the crown portion so as to define a topline of the club head and further providing a visible contrast between the strike plate and the crown would have involved the combining of prior art elements according to known methods to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale


Further References of Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fig. 6 in Franklin;
Greensmith (‘917) includes composite crown and sole inserts, a cup face and a ring;
Fig. 7 in Helmstetter;
Fig. 11 in Galloway;
Fig. 6 in Davis;
Fig. 7 in Lee;
Fig. 3A in Boyd;
Figs. 9-10 in Burnett;
Fig. 9 in Viollaz;
Fig. 5 in Lo;
Fig. 3A in Wood;
Fig. 2 in Hubert;
Fig. 7 in Deshmukh;
Fig. 2 in Kubota;
Fig. 3 in Morales. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711